People v Navarro-Martinez (2017 NY Slip Op 07146)





People v Navarro-Martinez


2017 NY Slip Op 07146


Decided on October 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2016-02840
 (Ind. No. 1814-15)

[*1]The People of the State of New York, respondent,
vCarlos F. Navarro-Martinez, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered February 10, 2016, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review (see People v Williams, 27 NY3d 212; People v Conceicao, 26 NY3d 375; People v Zellner, 147 AD3d 797, 798; People v May, 138 AD3d 1146, 1146), and we decline to reach it in the exercise of our interest of justice jurisdiction (see People v Gavidia, 151 AD3d 883; People v Thomas, 148 AD3d 734; People v Harvey, 137 AD3d 1162, 1163).
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court